Title: From George Washington to Major General Israel Putnam, 9 November 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Hd Qrs Whitemarsh [Pa.] 9th Novr 1777.

I am favor’d with yours of the 3d acquainting me with the exhausted state of your Treasury. I am just in the same situation, but have wrote to Congress for a supply. I will in my next to them inform them of your wants, and desire them to forward a sum of Money to you.
I have not the large Spy Glass, belonging to Mrs Morris, with me. I think it is at Bethlehem with my Baggage. I will write to the officer who has the care of the Baggage, and desire him to send the Glass to you.
As Genl Warners Brigade of Massachusets Militia have so small a time to serve I have directed them, if the Express meets them on the road, to turn back & finish their service with you. If they should not have Marched, you will please to detain them for the reasons just given. Winds Brigade of jersey Militia will scarcely reach home before their times are expired we therefore cannot count upon them.
As the reinforcements that have sail’d from New York are so considerable that the Enemy cannot have more force left than is barely sufficient to keep a Garrison, I desire you will send on all the Continental Troops, except Colo. Saml Webbs & sherburns Regiments & the New York Battalions, these with the Militia, will fully answer your present purposes.
If Genl Howe is determin’d to remain in Philadelphia it will require a very large detachment posted on the West side of Schuylkill to cut him off from a communication with his Shipping. For want of an addition to our Numbers we have been under the necessity of permitting 

him to draw large supplies, indeed his whole subsistence from his Ships.
I beg you will press the reinforcements forward, as I fear those destin’d for Genl Howe will arrive before ours.
you will take care to make a demand of as many Militia as will be sufficient for your purpose, and I think you had better do it immediately, that they may be with you by the time the present Class return home. I am Dr Sr, your mo. Obet Sert

G. W——n

